  Case 1:19-cv-05745-EK-ST Document 13 Filed 04/24/20 Page 1 of 1 PageID #: 57

                                              CIVIL MINUTE ENTRY


BEFORE:                                Magistrate Judge Steven L. Tiscione


DATE:                                  April 24, 2020


TIME:                                  10:00 A.M.


DOCKET NUMBER(S):                      CV-19-5745 (ENV)


NAME OF CASE(S):                       GENSBERG -V- ALDI INC.,


FOR PLAINTIFF(S):                      Sheehan



FOR DEFENDANT(S):                      Goldstein, Neale



NEXT CONFERENCE(S):                    SEPTEMBER 9, 2020 AT 11:00 A.M., IN-PERSON



FTR/COURT REPORTER:                    N/A

RULINGS FROM INITIAL CONFERENCE:

he Court sets the following discovery deadlines:

Deadline for completion of Rule 26(a) initial disclosures - 7/15/20;

Completion of Phase I discovery - 8/21/20;

Deadline for motions to join new parties or amend pleadings - 9/15/20;

First requests for production of documents and interrogatories due by - 10/2/20;

All fact discovery to be completed by 3/5/21;

Exchange of expert reports - 4/16/21;

Expert depositions completed by - 5/19/21;

All discovery completed by - 5/27/21;

Final date to take first step in dispositive motion practice - 6/28/20.

An in-person settlement conference will be held on September 9, 2020 at 11:00 a.m. Parties are to submit their respective
settlement positions via ex parte electronic filing no later than September 7, 2020. Counsel are to refer to the Settlement
Section of this Court's Individual Rules in preparation for the conference.
